—Judgment, Supreme Court, New York County (David Saxe, J.), rendered September 25, 1997, convicting defendant, after a nonjury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
*454The court’s verdict was based on legally sufficient evidence and was not against the weight of the evidence. The value of the truck in question was established to be well above the statutory threshold based on the testimony of the appraiser, as well as the testimony of the driver of the truck and the arresting officers, who sufficiently attested to its working condition (see, People v Williams, 74 NY2d 675; People v Diaz, 184 AD2d 327, lv denied 80 NY2d 928). Concur — Ellerin, J. P., Wallach, Mazzarelli and Andrias, JJ.